Case 19-71135        Doc 48     Filed 01/19/21      Entered 01/19/21 10:08:51         Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA


In re:                                                      Case No. 19-71135-PBR
         RICKY G. KEISTER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Christopher Micale, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/23/2019.

         2) The plan was confirmed on 10/08/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/13/2021.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $49,196.81.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 19-71135       Doc 48      Filed 01/19/21     Entered 01/19/21 10:08:51                Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $8,500.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $8,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,218.31
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $655.00
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,873.31

 Attorney fees paid and disclosed by debtor:                $900.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO               Secured       27,454.71     26,877.18        26,877.18       1,453.65    1,794.21
 CAPITAL ONE BANK               Unsecured         345.00        446.78           446.78           0.00        0.00
 CAPITAL ONE BANK               Unsecured         172.00        367.55           367.55           0.00        0.00
 CAVALRY PORTFOLIO SERVICES     Unsecured      5,787.00            NA               NA            0.00        0.00
 CREDIT FIRST/CFNA              Unsecured            NA       1,412.28         1,412.28           0.00        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured          547.00        937.33           937.33           0.00        0.00
 EXPRESS FAMILY CARE            Unsecured         403.17           NA               NA            0.00        0.00
 FIDELITY BROKERAGE SERVICES    Secured        2,605.79            NA               NA            0.00        0.00
 FIDELITY BROKERAGE SERVICES    Secured       15,844.51            NA               NA            0.00        0.00
 FLAGSHIP CREDIT ACCEPTANCE     Secured       35,942.00            NA               NA            0.00        0.00
 INTERNAL REVENUE SERVICE       Unsecured      3,428.31       3,442.36         3,442.36           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS LLC Unsecured             NA       2,438.90         2,438.90           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS LLC Unsecured             NA            NA               NA            0.00        0.00
 JEFFERSON CAPITAL SYSTEMS LLC Unsecured       1,929.00       2,274.51         2,274.51           0.00        0.00
 LVNV FUNDING                   Unsecured         879.00      1,067.06         1,067.06           0.00        0.00
 NORDSTROM SIGNATURE VISA       Unsecured      1,980.00            NA               NA            0.00        0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured       3,099.00       3,390.55         3,390.55           0.00        0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured       1,450.00       1,796.96         1,796.96           0.00        0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured          854.00      1,083.76         1,083.76           0.00        0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured          785.00      1,002.05         1,002.05           0.00        0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured          597.00        840.85           840.85           0.00        0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured          104.00        258.97           258.97           0.00        0.00
 SYNCHRONY BANK                 Unsecured      2,056.00       2,829.55         2,829.55           0.00        0.00
 T MOBILE USA INC               Unsecured         686.00        686.32           686.32           0.00        0.00
 T MOBILE USA INC               Unsecured            NA         106.06           106.06          13.07        0.00
 TREASURER ROANOKE COUNTY       Priority          653.62        542.95           542.95          66.90        0.00
 US BANK/RMS CC                 Unsecured         470.00           NA               NA            0.00        0.00
 VERIZON                        Unsecured      1,213.00       1,270.27         1,270.27           0.00        0.00
 VETERINARY TEACHING HOSP       Unsecured         513.19           NA               NA            0.00        0.00
 VIRGINIA DEPARTMENT OF TAXATIO Unsecured            NA          28.32            28.32           0.00        0.00
 VIRGINIA DEPARTMENT OF TAXATIO Priority          133.38        100.96           100.96          12.44        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 19-71135        Doc 48      Filed 01/19/21      Entered 01/19/21 10:08:51             Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                        Claim        Claim         Claim        Principal      Int.
 Name                                Class     Scheduled     Asserted      Allowed         Paid         Paid
 WELLS FARGO BANK                Secured          2,647.00      2,731.77      2,731.77        104.85     181.57


 Summary of Disbursements to Creditors:
                                                               Claim           Principal               Interest
                                                             Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00                $0.00
       Mortgage Arrearage                                     $0.00               $0.00                $0.00
       Debt Secured by Vehicle                           $26,877.18           $1,453.65            $1,794.21
       All Other Secured                                  $2,731.77             $104.85              $181.57
 TOTAL SECURED:                                          $29,608.95           $1,558.50            $1,975.78

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00                $0.00
        Domestic Support Ongoing                               $0.00               $0.00                $0.00
        All Other Priority                                   $643.91              $79.34                $0.00
 TOTAL PRIORITY:                                             $643.91              $79.34                $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,680.43               $13.07                $0.00


 Disbursements:

         Expenses of Administration                             $4,873.31
         Disbursements to Creditors                             $3,626.69

 TOTAL DISBURSEMENTS :                                                                          $8,500.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/19/2021                             By:/s/ Christopher Micale
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
Case 19-71135      Doc 48    Filed 01/19/21     Entered 01/19/21 10:08:51       Desc     Page 4
                                              of 4



                               CERTIFICATE OF SERVICE

I, Christopher Micale, Chapter 13 Trustee of the within case, do herby certify that on this 19th
day of January, 2021, I caused one copy of the within Trustee’s Final Report to be served on the
following:


UNITED STATES MAIL/EMAIL, POSTAGE PREPAID

RICKY G. KEISTER
1372 CRUCTCHFIELD ST
ROANOKE, VA, 24019

Debtor(s)


SENT BY ELECTRONIC MAIL

GILES AND LAMBERT PC
PO BOX 2780
ROANOKE, VA 24001



                                                 /s/ Christopher Micale
                                                 Christopher Micale
                                                 15 SALEM AVE SE STE 300
                                                 ROANOKE, VA 24011
                                                 (540)342-3774
                                                 Chapter 13 Trustee




UST Form 101-13-FR-S (9/1/2009)
